 ·''  .
... ·•.
                                Case 1:19-mj-10987-UA Document 5 Filed 12/26/19 Page 1 of 1

          AO 458 (Rev. 06/09) Appearance of Counsel


                                               UNITED STATES DISTRICT COURT
                                                                      for the




                \)n.q-.uf 5-k¼                                           )
                                       Plaintiff                         )
                                                                                             (9 r\<l3i.             I 0~ i--=t-
                  Vi-tj\ ( ~?;-ff ri:1k
                                                                         )      Case No.
                                                                         )
                                        efendant                         )

                                                        APPEARANCE OF COUNSEL

          To:       The clerk of court and all parties of record

                    I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                            V'r ,            rrtti



                                                                                '6°/'.0 SA ~u~),,~,.__, y6((c._ I ),.J_Y. (1Jo·u,
                                                                                Se<\"' _ lJuc, ~~~                     /:;chn, k/1-11 . c., o "'1
                                                                                    2£2-lftcf-{2.. f_3
                                                                                                    Telephone number



                                                                                                       FAX number
